DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 8, 2021 has been entered. 
Claims 1-20 are pending in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Xu et al. (U.S. Patent Application Publication No. 2018/0373600 A1) discloses: A system, comprising: 
a storage medium (Claim 1: “storage system comprising a private storage cloud and a set of public storage clouds”) including a first data storage zone (Claim 1: “public storage clouds”) and a second data storage zone (Claim 1: “private storage cloud"); and 
a controller (“processor”. However, the claimed “processor” was not described as being a controller. In a separate embodiment in Xu, “a processing device” is described as being “e.g., a processor, a controller, a central processing unit (CPU), etc.” See Xu ¶ 101. Xu further states “[t]he processing device 802 is configured to execute storage module/application instructions 835. . . for performing the operations and steps discussed herein.” See id. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute a controller for the claimed “processor” as recited in claim 1 “for performing the operations and steps” as stated in Xu.) configured to: 
generate a data file importance score based on the data file (Claim 1: “determine an importance level for a file to be stored in a storage system comprising a private storage cloud and a set of public storage clouds”.); 
store the data file in the first data storage zone in response to the data file importance store being greater than a data file importance threshold (Claim 2: “divide the file into a set of file chunks in response to determining that the importance level exceeds a first importance threshold; and store the set of file chunks in the set of public storage clouds, wherein the set of file chunks are distributed among the set of public storage clouds.”); and 
store the data file in the second data storage zone in response to the data file importance score being less than the data file importance threshold (Claim 5: “store all 
Bhasin et al. (U.S. Patent Application Publication No. 2013/0262418 A1) discloses: A system, comprising: 
a storage medium (non-volatile storage medium 130) . . . ;
identify a keyword in content of a data file; 
generate, using a weight associated with the keyword, 
a data file importance score based on the data file; store the data file in the [storage medium] in response to the data file importance score
(Claim 1: “A file management method comprising:
determining a relative importance of a file, wherein the file is stored on a non-transitory computer readable storage medium, based on an importance parameter; and
causing an information management policy to be applied to the file based on the determined relative importance of the file,
wherein the importance parameter includes an author of the file, a number of users sharing the file, a relationship between the users, a uniqueness of the file, or a presence of particular keywords in the file.”
Claim 6: “The method of claim 1 wherein the relative importance of the file is determined based on a plurality of importance parameters.”
Claim 7: “The method of claim 6 wherein each importance parameter is associated with a weighting, and wherein the relative importance of the file is determined based on the plurality of importance parameters and respective weightings associated with each importance parameter.”
The Examiner finds the determining a relative importance associated with a weighting of a file, stored on a non-transitory computer readable storage medium, based on an importance .
However, the Examiner finds Xu and Bhasin do not teach or suggest the claimed “identify a keyword in content of a data file; generate, using a weight associated with the keyword, a data file importance score based on the data file; store the data file in the first data storage zone in response to the data file importance score being greater than a data file importance threshold; and store the data file in the second data storage zone in response to the data file importance score being less than the data file importance threshold.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 11 and 20 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 11 and 20 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-10 and 12-19 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112